Citation Nr: 1214765	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  10-29 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of an injury to the right thumb.

4.  Entitlement to service connection for residuals of a fracture of the left foot.

5.  Entitlement to service connection for residuals of a fracture of the right foot.

6.  Entitlement to service connection for a left hand disability.

7.  Entitlement to service connection for a right hand disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1945 to December 1946.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for each disability at issue.

The Board notes the Veteran submitted a substantive appeal concerning his claim for service connection for a lung disorder.  However, by rating action dated December 2011, the RO granted service connection for pulmonary disease.  Later that month, the Veteran indicated this satisfied his appeal regarding this claim.  Thus, this decision is limited to the issues set forth above.

The Veteran was scheduled to testify at a video conference hearing before a Veterans Law Judge in February 2012, but he failed to report for it.  The Board concludes, accordingly, that the Veteran has withdrawn his request for a hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's bilateral hearing loss disability, initially demonstrated years after service, is etiologically related to military service.  

2.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that tinnitus, initially demonstrated years after service, is etiologically related to military service.

3.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has residuals of a right thumb injury.  

4.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has residuals of a fracture of the left foot.

5.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has residuals of a fracture of the right foot.

6.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has a left hand disability. 

7.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has a right hand disability. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active service, nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

2.  Tinnitus was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

3.  Residuals of an injury to the right thumb were not incurred in or aggravated by active service.  38 C.F.R. §§ 1110, 5107 (West 2002).

4.  Residuals of a fracture of the left foot were not incurred in or aggravated by active service.  38 C.F.R. §§ 1110, 5107 (West 2002).

5.  Residuals of a fracture of the right foot were not incurred in or aggravated by active service.  38 C.F.R. §§ 1110, 5107 (West 2002).

6.  A left hand disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002).

7.  A right hand disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letter dated October 2009, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include a report of military separation examination, a report from a private audiologist, a VA examination report, and statements from the Veteran's sister and a service colleague.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran was afforded a VA medical examination to obtain an opinion regarding the etiology of his hearing loss and tinnitus.  The opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusion that was reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The Board acknowledges the Veteran has not been afforded a VA medical examination to obtain an opinion regarding the etiology of any right thumb, bilateral foot and bilateral hand disabilities.  Based on the evidence in this case, the Board finds that an examination is not necessary.  As is discussed in greater detail below, there has been no demonstration of any event in service as to which these disorders may be linked, so as to warrant a VA examination with clinical opinion as to a possible relationship to military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As is discussed in greater detail below, the service treatment records are negative for any complaint or finding involving residuals of a right thumb injury, residuals of a fracture of each foot, or a bilateral hand disability in service, and there is no competent and credible post service evidence thereof.  As the record does not establish the occurrence of an event in service, to which any of the claimed disabilities may be related, a VA examination is not warranted.

In December 2009, the National Personnel Records Center reported the Veteran's service records were presumed to have been destroyed in a fire in 1973 at a storage facility.  Only the separation examination report has been associated with the claims folder.  In cases such as these, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims was undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

	I.  Bilateral hearing loss and tinnitus 

Where a veteran served 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss or tinnitus (as an organic disease of the nervous system) becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The provisions of 38 C.F.R. § 3.385 define what constitutes the existence of a hearing loss "disability."  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present, and service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155, the United States Court of Appeals for Veterans Claims held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

The Veteran asserts service connection is warranted for hearing loss and tinnitus.  He claims he was subjected to acoustic trauma during service from weapons firing in basic training and from the equipment he used as a dental technician.  

The discharge certificate discloses the Veteran was a dental laboratory technician.

The evidence supporting the Veteran's claim includes his statements and some of the medical findings.  

On VA audiometric test in March 2010, the Veteran reported in-service noise exposure during weapons qualifications training and from a bench lathe motor he used in making dentures.  The reported audiometric findings demonstrated bilateral hearing loss disability pursuant to the criteria set forth in 38 C.F.R. § 3.385.

The Veteran was examined by a private audiologist in August 2011.  He presented with a history of hearing loss and tinnitus that he stated began while he was in service.  He reported he was exposed to hazardous noise from weapons fire and explosive during basic training and from motors and grinders while serving as a dental technician.  He felt the exposure had caused both the hearing loss and tinnitus he was experiencing.  The diagnosis was binaural hearing loss and tinnitus.  The examiner commented that after reviewing the Veteran's reported service history, it was at least as likely as not that some of his hearing loss and tinnitus were the result of his exposure to hazardous noise while in service.  She stated that excessive noise exposure to weapons fire, explosives, motors and grinders without hearing protection can likely cause hearing loss and tinnitus.  

The evidence against the Veteran's claim includes the military service discharge examination and the VA examination.  As noted above, the separation examination is the only service treatment record in the claims folder.  That test, conducted in November 1946, showed the ears were normal.  A whispered voice hearing test was 15/15 in each ear.  In the space provided on the separation examination to list significant diseases, wounds and injury, there was no reference to hearing loss or tinnitus.

On the Veteran's claim for service connection for hearing loss and tinnitus, submitted in September 2009, he did not report any treatment for these disabilities following service.  

The Veteran was afforded a VA audiometric test in March 2010.  Following the examination, the examiner noted the separation examination revealed the Veteran had normal hearing sensitivity bilaterally.  She commented that in the absence of frequency specific audiograms in service, she could not resolve the issue of whether the Veteran's hearing loss is related to service without resorting to mere speculation.  With respect to tinnitus, she also stated the Veteran first reported he noticed intermittent tinnitus following loud noise exposure to weapons fire in basic training, but there were no complaints of tinnitus found in the service treatment records.

Contrary to the Veteran's allegation during the private audiometric examination that his hearing loss and tinnitus had been present in service, the Board emphasizes there is no clinical indication of hearing loss or tinnitus for more than 60 years after service.  The Board observes that the private audiologist predicated her conclusion on the history provided by the Veteran.  He told her his hearing loss and tinnitus had their onset in service.  As noted above, that history is inconsistent with the actual in-service findings.  Thus, the Board assigns minimal probative value to the opinion of the private audiologist.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (an opinion based on an inaccurate factual premise has no probative value).  

The Board concedes that the whispered voice test administered on the separation examination is crude when compared to an audiometric examination.  In this case, however, it represents the best evidence available regarding the status of the Veteran's hearing upon discharge from service.  The Board observes that hearing loss disability and tinnitus were not documented for more than 60 years after the Veteran's discharge from service.  

Further, the record is devoid of any complaint or finding relative to ringing in the ears or a bilateral hearing loss for years following service.  Evidence of a prolonged period without medical complaint is for consideration.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000).  While the mere fact that the disabilities were initially documented many years after service is not dispositive, it is crucial evidence and, combined with the record showing the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  In light of the absence of tinnitus complaints or hearing loss shown in his service records, and post service records for years after service, the Board finds that the objective medical evidence of record outweighs the credibility of his reported onset and continuity of symptomatology.  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertion of the onset of his symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].

	II.  Right thumb, fractures of the feet and bilateral hand disability 

The evidence supporting the Veteran's claims includes his statements and some of the medical findings of record.  

In a statement dated May 2011, J.D.L. related he was in basic training with the Veteran.  He noted the Veteran was hospitalized with fractures of both feet.

The Veteran's sister wrote, in a statement received in October 2011, that the Veteran wrote their mother while he was in service and indicated he had broken both feet and that he was in the hospital.

The evidence against the claims includes the service treatment records.  As noted above, while most of the service treatment records are not available, the separation examination, which was conducted in November 1946, is of record, and shows there were no musculoskeletal defects.  The only abnormality of the feet was pes planus.  In the space provided on the separation examination to list significant diseases, wounds and injury, there was no mention of a thumb injury or a disability of the hands or feet.

The Veteran submitted his initial claim for service connection in September 2009.  He did not list any information concerning treatment for his thumb, either hand or either foot following his discharge from service.

The Board acknowledges that the Veteran's sister and a service colleague stated the Veteran had been hospitalized during service with fractures of his feet.  While they are competent to testify the Veteran was in the hospital in service for fractures of his feet, the fact remains the separation examination revealed no abnormalities pertaining to fractures of the feet.  Indeed, the record is devoid of any complaint or finding relative to the right thumb, the feet or hands for many years following service.  Evidence of a prolonged period without medical complaint is for consideration.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000).  In fact, the Veteran has not provided any medical evidence demonstrating he has any current disability of the right hand, either foot or either hand.  Additionally, while he is competent to report symptoms, the Veteran is not competent to ascribe a current clinical diagnosis.  Normal medical findings at the time of separation from service, as well as the absence of competent and credible lay evidence of, or any medical records of a diagnosis or treatment for, any disability at issue after service, is probative evidence against the claims.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United States Court of Veterans Appeals noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  Thus, there is no basis on which service connection may be granted. 

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the existence or etiology of residuals a right thumb injury, residuals of a fracture of both feet, or a bilateral hand disability.  Accordingly, the Board finds the preponderance of the evidence is against the claims for service connection for these disabilities. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for residuals of a right thumb injury is denied.

Service connection for residuals of a fracture of the left foot is denied.

Service connection for residuals of a fracture of the right foot is denied.

Service connection for a left hand disability is denied.

Service connection for a right hand disability is denied.


____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


